Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication filed 6/15/2022.
This action is made Final.

	Claims 1 – 15 and 21-25 are pending in the case. Claims 1, 11 and 21 are independent claims. Claims 1, 8, 11, 13, 21 and 23 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-15, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buvac (USPAT 7,191,400 B1) in view of DeRoller (USPUB 20150095458 A1).

Claim 1:
Buvac discloses A computer-implemented method comprising: providing, by a content management system, a first document within a document editor, wherein the first document is editable (Col 7 ln 3-4: “a user can be editing a page and decide to bud a section of the page”); receiving, by the content management system, user input indicating a selection of a portion of the first document (Col 7 ln 4-7: “the user marks the section”); receiving, by the content management system, user input indicating a linked document command associated with the selection of the portion of the first document (Col 7 ln 4-7: “the user marks the section and executes bud on it, bud creates a new page”); and in response to receiving the user input indicating the linked document command: creating, within the content management system, a new linked document comprising the portion of the first document, wherein the new linked document is editable (Col 7 ln 4-8: “bud creates a new page…the previously cut region is inserted into the bud”); generating a link corresponding to a storage location of the new linked document within the content management system (Col 7 ln 4-7: “it cuts the marked region from the parent and replaces it with a link pointing to the bud); and replacing the portion in the first document with the link corresponding to the new linked document, such that when the first document is displayed in the document editor, the link is displayed within the first document in place of the portion, wherein the first document is associated with changes identified within the new linked document (Col 7 ln 36-40: “The previously cut content is inserted in the new file…an expandable link pointing to the new file…is inserted into the parent file…the expandable link may appear as a blank underscored region, and the user can enter text into the blank region to expand the link”).

Buvac, by itself, does not seem to completely teach content of the first document is synchronized with a particular set of user accounts comprising a particular set of rights for the first document; content of the new linked document is automatically synchronized with the particular set of user accounts; automatically assigning the particular set of rights corresponding to the particular set of user accounts for the new linked document.
The Examiner maintains that these features were previously well-known as taught by DeRoller.
DeRoller teaches content of the first document is synchronized with a particular set of user accounts comprising a particular set of rights for the first document; content of the new linked document is automatically synchronized with the particular set of user accounts; automatically assigning the particular set of rights corresponding to the particular set of user accounts for the new linked document (0030: “the system may synchronize 212 a document across client devices for each user who has privileges to access the document. For example, a team of four members may have permissions to access, read, modify and save a document, and each member may have a laptop computer and a mobile phone. When modifications are made by one team member, the modifications may be synchronized across each team member's laptop and mobile phone”).
Buvac and DeRoller are analogous art because they are from the same problem-solving area, managing shared content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Buvac and DeRoller before him or her, to combine the teachings of Buvac and DeRoller. The rationale for doing so would have been to obtain the benefit of ensuring content is up to date for all users.
Therefore, it would have been obvious to combine Buvac and DeRoller to obtain the invention as specified in the instant claim(s).

Claim 2:
Buvac discloses providing, by the content management system, the new linked document for display within the document editor or within an additional document editor based on receiving user input indicating a selection of the link within the first document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”).

Claim 3:
Buvac discloses receiving, from a client device, user updates to content of the new linked document, wherein the user updates comprise the changes identified within the new linked document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”; Col 9 ln 14-27: editing of text on the bud pages is discussed).
Claim 4:
Buvac discloses based on receiving the user input indicating the linked document command: inserting a comment into the new linked document; and associating the comment with the portion in the new linked document (Col 8 ln 18-22: “a new file is opened and named with a timestamp of the time at which the command was executed, and the marked region is pasted into the new timestamped file”).

Claim 5:
Buvac discloses based on receiving the user input indicating the linked document command: inserting an edit corresponding with the portion within the new linked document; and associating the edit with the portion in the new linked document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”).

Claim 6:
Buvac discloses based on receiving user input indicating the selection of the portion, providing a menu comprising an option for the linked document command within the document editor (Col 2 ln 11-17: “the WYSIWYG interface automates link creation by offering a make link…command that can be accessed by selecting a visual icon or an option from a pull-down menu. This selection opens a corresponding pop up dialog box”).

Claim 10:
Buvac discloses based on receiving the user input indicating the linked document command: providing a prompt for a title for the new linked document; receiving, from a client device, a title for the new linked document; and associating the title for the new linked document with the new linked document (Col 8 ln 15-22).

Claim 11:
Buvac discloses a content management system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions (Col 6 ln 38-53) that, when executed by the at least one processor, cause the content management system to: provide a first document within a document editor, wherein the first document is editable (Col 7 ln 3-4: “a user can be editing a page and decide to bud a section of the page”); receive user input indicating a selection of a portion of the first document (Col 7 ln 4-7: “the user marks the section”); receiving user input indicating a linked document command associated with the selection of the portion of the first document (Col 7 ln 4-7: “the user marks the section and executes bud on it, bud creates a new page”); and in response to receiving the user input indicating the linked document command: create a new linked document comprising the portion of the first document, wherein the new linked document is editable (Col 7 ln 4-8: “bud creates a new page…the previously cut region is inserted into the bud”); generate a link corresponding to a storage location of the new linked document within the content management system (Col 7 ln 4-7: “it cuts the marked region from the parent and replaces it with a link pointing to the bud); and replace the portion in the first document with the link corresponding to the new linked document, such that when the first document is displayed in the document editor, the link is displayed within the first document in place of the portion, wherein the first document is associated with changes identified within the new linked document (Col 7 ln 36-40: “The previously cut content is inserted in the new file…an expandable link pointing to the new file…is inserted into the parent file…the expandable link may appear as a blank underscored region, and the user can enter text into the blank region to expand the link”).
Buvac, by itself, does not seem to completely teach content of the first document is synchronized with a particular set of user accounts comprising a particular set of rights for the first document; content of the new linked document is automatically synchronized with the particular set of user accounts; automatically assigning the particular set of rights corresponding to the particular set of user accounts for the new linked document.
The Examiner maintains that these features were previously well-known as taught by DeRoller.
DeRoller teaches content of the first document is synchronized with a particular set of user accounts comprising a particular set of rights for the first document; content of the new linked document is automatically synchronized with the particular set of user accounts; automatically assigning the particular set of rights corresponding to the particular set of user accounts for the new linked document (0030: “the system may synchronize 212 a document across client devices for each user who has privileges to access the document. For example, a team of four members may have permissions to access, read, modify and save a document, and each member may have a laptop computer and a mobile phone. When modifications are made by one team member, the modifications may be synchronized across each team member's laptop and mobile phone”).
Buvac and DeRoller are analogous art because they are from the same problem-solving area, managing shared content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Buvac and DeRoller before him or her, to combine the teachings of Buvac and DeRoller. The rationale for doing so would have been to obtain the benefit of ensuring content is up to date for all users.
Therefore, it would have been obvious to combine Buvac and DeRoller to obtain the invention as specified in the instant claim(s).

Claim 12:
Buvac discloses providing, by the content management system, the new linked document for display within the document editor or within an additional document editor based on receiving user input indicating a selection of the link within the first document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”).

Claim 13:
Buvac discloses receiving, from a client device, user updates to content of the new linked document, wherein the updates comprise the changes identified within the new linked document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”; Col 9 ln 14-27: editing of text on the bud pages is discussed).

Claim 14:
Buvac discloses based on receiving the user input indicating the linked document command: inserting a comment into the new linked document; and associating the comment with the portion in the new linked document (Col 8 ln 18-22: “a new file is opened and named with a timestamp of the time at which the command was executed, and the marked region is pasted into the new timestamped file”).


Claim 15:
Buvac discloses based on receiving user input indicating the selection of the portion, providing a menu comprising an option for the linked document command within the document editor (Col 2 ln 11-17: “the WYSIWYG interface automates link creation by offering a make link…command that can be accessed by selecting a visual icon or an option from a pull-down menu. This selection opens a corresponding pop up dialog box”).

Claim 21:
Buvac discloses a non-transitory computer-readable storage medium storing instructions (Col 6 ln 38-53) that, when executed by the at least one processor, cause a computer device to: provide a first document within a document editor, wherein the first document is editable (Col 7 ln 3-4: “a user can be editing a page and decide to bud a section of the page”); receive user input indicating a selection of a portion of the first document (Col 7 ln 4-7: “the user marks the section”); receiving user input indicating a linked document command associated with the selection of the portion of the first document (Col 7 ln 4-7: “the user marks the section and executes bud on it, bud creates a new page”); and in response to receiving the user input indicating the linked document command: create a new linked document comprising the portion of the first document, wherein the new linked document is editable (Col 7 ln 4-8: “bud creates a new page…the previously cut region is inserted into the bud”); generate a link corresponding to a storage location of the new linked document within the content management system (Col 7 ln 4-7: “it cuts the marked region from the parent and replaces it with a link pointing to the bud); and replace the portion in the first document with the link corresponding to the new linked document, such that when the first document is displayed in the document editor, the link is displayed within the first document in place of the portion, wherein the first document is associated with changes identified within the new linked document (Col 7 ln 36-40: “The previously cut content is inserted in the new file…an expandable link pointing to the new file…is inserted into the parent file…the expandable link may appear as a blank underscored region, and the user can enter text into the blank region to expand the link”).
Buvac, by itself, does not seem to completely teach content of the first document is synchronized with a particular set of user accounts comprising a particular set of rights for the first document; content of the new linked document is automatically synchronized with the particular set of user accounts; automatically assigning the particular set of rights corresponding to the particular set of user accounts for the new linked document.
The Examiner maintains that these features were previously well-known as taught by DeRoller.
DeRoller teaches content of the first document is synchronized with a particular set of user accounts comprising a particular set of rights for the first document; content of the new linked document is automatically synchronized with the particular set of user accounts; automatically assigning the particular set of rights corresponding to the particular set of user accounts for the new linked document (0030: “the system may synchronize 212 a document across client devices for each user who has privileges to access the document. For example, a team of four members may have permissions to access, read, modify and save a document, and each member may have a laptop computer and a mobile phone. When modifications are made by one team member, the modifications may be synchronized across each team member's laptop and mobile phone”).
Buvac and DeRoller are analogous art because they are from the same problem-solving area, managing shared content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Buvac and DeRoller before him or her, to combine the teachings of Buvac and DeRoller. The rationale for doing so would have been to obtain the benefit of ensuring content is up to date for all users.
Therefore, it would have been obvious to combine Buvac and DeRoller to obtain the invention as specified in the instant claim(s).

Claim 22:
Buvac discloses providing, by the content management system, the new linked document for display within the document editor or within an additional document editor based on receiving user input indicating a selection of the link within the first document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”).

Claim 23:
Buvac discloses receiving, from a client device, user updates to content of the new linked document, wherein the updates comprise the changes identified within the new linked document (Col 7 ln 50-55: “a user selects a hyperlink within the parent page…and submits the command to view and edit the linked page…a new buffer is opened containing the contents of the file linked to by the user selected hyperlink”; Col 9 ln 14-27: editing of text on the bud pages is discussed).

Claim 24:
Buvac discloses based on receiving the user input indicating the linked document command: inserting a comment into the new linked document; and associating the comment with the portion in the new linked document (Col 8 ln 18-22: “a new file is opened and named with a timestamp of the time at which the command was executed, and the marked region is pasted into the new timestamped file”).

Claim 25:
Buvac discloses based on receiving user input indicating the selection of the portion, providing a menu comprising an option for the linked document command within the document editor (Col 2 ln 11-17: “the WYSIWYG interface automates link creation by offering a make link…command that can be accessed by selecting a visual icon or an option from a pull-down menu. This selection opens a corresponding pop up dialog box”).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buvac in view of Beth (USPUB 20170308511 A1).

Claim 7:
Buvac discloses every feature of claim 1.
Buvac, by itself, does not seem to completely teach based on receiving the user input indicating the linked document command, inserting a format attribute associated with the first document within the new linked document.
The Examiner maintains that these features were previously well-known as taught by Beth.
Beth teaches based on receiving the user input indicating the linked document command, inserting a format attribute associated with the first document within the new linked document (0028: “a user can create a new link by selecting an element or portion of a displayed page, such as text, and the like that may be exposed in the user interface as a source of a cross-reference hyperlink. The user interface correlates the selected element or portion of the document to link-storing layer in the user interface so that the view presented to the user may appear and operate like a viewer that supports the native document format… the user sees the document plainly and link interactivity in the user interface may be similar to the native document viewer”).
Buvac and Beth are analogous art because they are from the same problem-solving area, generating secondary documents using initial document content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Buvac and Beth before him or her, to combine the teachings of Buvac and Beth. The rationale for doing so would have been to obtain the benefit of viewing the document plainly and similar to the initial document, as taught by Beth.
Therefore, it would have been obvious to combine Buvac and Beth to obtain the invention as specified in the instant claim(s).

Claim 8:
Buvac, by itself, does not seem to completely teach based on receiving a user interaction with the link within the first document, providing, for display, the content of the new linked document.
The Examiner maintains that these features were previously well-known as taught by Beth.
Beth teaches based on receiving a user interaction with the link within the first document, providing, for display, the content of the new linked document (0031: “Within the user interface, the user may also interactively select or otherwise identify a destination for each generated link. Information that unambiguously identifies a link destination may be gathered and stored in the link storage database so that it is retrievable whenever a document containing a source element for the link is accessed. If an intended link destination document is accessible through the user interface (e.g., is known to the link management methods and systems described herein), the user may bring up the intended destination document in the user interface (e.g., in a second viewable window of the user interface or in a coordinated second instance of the user interface). An overlay similar to the link-storage overlay used to generate and access source links may be prepared so that user interactions with the destination document in the user interface are coordinated through such a layer. In a way similar to selecting a document element, region, text or the like as a source for a link, a user may indicate a portion of the intended destination document as the destination of a link that is being worked on in the first user interface window”).
Buvac and Beth are analogous art because they are from the same problem-solving area, generating secondary documents using initial document content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Buvac and Beth before him or her, to combine the teachings of Buvac and Beth. The rationale for doing so would have been to obtain the benefit of only viewing documents relevant to the user.
Therefore, it would have been obvious to combine Buvac and Beth to obtain the invention as specified in the instant claim(s).

Claim 9:
Buvac, by itself, does not seem to completely teach storing the new linked document in a folder associated with the first document; and associating the new linked document with a user that is associated with the folder.
The Examiner maintains that these features were previously well-known as taught by Beth.
Beth teaches storing the new linked document in a folder associated with the first document; and associating the new linked document with a user that is associated with the folder (0005, 0030-31).
Buvac and Beth are analogous art because they are from the same problem-solving area, generating secondary documents using initial document content.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Buvac and Beth before him or her, to combine the teachings of Buvac and Beth. The rationale for doing so would have been to obtain the benefit of only viewing documents relevant to the user.
Therefore, it would have been obvious to combine Buvac and Beth to obtain the invention as specified in the instant claim(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177